In re The Times-Picayune Publishing Corp. applying for writs of certiorari, prohibition and mandamus. Parish of Acadia.
Writ granted in part, denied in part. As to assignment (question of law) 7, the trial court’s ruling is reversed, and the witness Hamilton is required to disclose the aggregate amount of fees he derived from executive clemency matters during the most recent two years in which he filed income tax returns, and also to disclose the approximate number of individuals he represented before the pardon board in the year August 1, 1977 to August 1, 1978.
All other assignments of error (questions of law) are denied, as either being matters not reasonably calculated to lead to discovery of admissible evidence, or so tenuously so that the trial court did not abuse its discretion in denying discovery as unduly burdensome.